Citation Nr: 0927112	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  08-04 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hypertension.

2.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from September 1959 to 
September 1963 and from September 1967 to September 1977.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
February 2007 rating determination by the above Regional 
Office (RO).  

As originally developed for appeal, the Veteran's claim 
included the additional issue of service connection for an 
abdominal aortic aneurysm, postoperative with hypertension.  
This issue was considered in the rating action on appeal, 
wherein service connection was granted and a noncompensable 
evaluation was assigned effective July 21, 2006.  The Veteran 
disagreed with the evaluation assigned and the issue was 
included in the initial Statement of the Case (SOC).  A 
substantive appeal as to the issue is also on file.

In June 2007, the RO assigned a 100 percent disability rating 
for the abdominal aortic aneurysm, effective July 21, 2006, 
and a noncompensable evaluation from January 9, 2007.  In 
December 2007, the disability rating was increased to 60 
percent disability rating from January 9, 2007.  In a January 
2008, statement, the Veteran expressed satisfaction with the 
outcome.  He has provided no additional argument on that 
issue, and it was not certified to the Board.  Therefore, 
consideration is limited to the issues listed on the first 
page of the present decision.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of an initial compensable evaluation for allergic 
rhinitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.



FINDING OF FACT

Since July 21, 2006, the Veteran's hypertension has been 
controlled by medication and has been manifested by diastolic 
readings of primarily 100 or below and systolic readings 
below 160; diastolic pressure of predominantly 110 or more or 
systolic pressure of predominantly 200 or more is not shown.


CONCLUSION OF LAW

Effective from July 21, 2006, the criteria for a disability 
rating of 10 percent disabling, and no higher, for 
hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, 
Diagnostic Code (DC) 7101 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), 


as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This 
notice must be provided prior to an initial decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a letter dated in October 2006, the RO informed the 
Veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
Although it is no longer required, the Veteran was also asked 
to submit evidence and/or information in his possession to 
the RO.  That said, where service connection has been granted 
and an initial disability rating and effective have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a), notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  The Veteran's hypertension claim is such an 
appeal.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  
Moreover, the Veteran has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  His in-service and 
pertinent post-service treatment reports are of record, and 
the RO obtained VA examinations where necessary.  All 
obtainable evidence identified by the Veteran relative to the 
claim has been 


obtained and associated with the claims file, and neither he 
nor his representative have identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2008).  

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2008).  

The Veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is the propriety of the initial 
disability rating assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See also Fenderson v. West, 12 Vet. App. 119 
(1999).  The analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

III.  Factual Background and Analysis

In February 2007, the RO granted service connection for 
hypertension and a noncompensable evaluation was assigned 
under DC 7101, for hypertensive vascular disease 
(hypertension and isolated systolic hypertension).  The 
Veteran expressed his disagreement with the evaluation 
assigned.

Under DC 7101, a 10 percent evaluation is warranted for 
diastolic pressure predominately 100 or systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent disability evaluation requires diastolic 
readings of predominantly 110 or more or; systolic readings 
of 200 or more.  A 40 percent disability evaluation required 
diastolic readings of predominantly 120 or more.  A 60 
percent disability evaluation required diastolic readings of 
predominantly of 130 or more.  38 C.F.R. § 4.104 (2008).

In support of the Veteran's claim are VA and private 
outpatient treatment records dated between 1992 and 2006, 
which show systolic readings ranging from 130 to 162 and 
diastolic readings of 68 to 100.  In March 2006, his blood 
pressure was well controlled on multiple antihypertensives, 
with systolic blood pressure of 110mmHG and a heart rate of 
81 beats per minute.  

During VA examination in January 2007, the Veteran reported a 
history of hypertension since 1977.  In March 2006, he 
underwent surgery for an aortic aneurysm.  He had an 
uneventful recovery and was placed on multiple medications 
for his most difficult to control high blood pressure.  He 
was taking Metoprolol, Hydrochlorthiazide, Mycardis, Niacin, 
Potassium Chloride, Enteric Aspirin, Hydralazine, and Norvasc 
daily.  There was no indication of side effects from the 
medications and no functional impairment.  Blood pressure 
readings were 152/78 in the left arm and 158/80 in the right 
arm.  

During subsequent VA examination in May 2007, the Veteran 
reported difficulty controlling his blood pressure despite 
the multiple medications.  Cardiovascular examination 
revealed S1, S2 with a 2/6 systolic ejection murmur.  He 
denied chest pain or symptoms of claudication.  There was no 
evidence of congestive heart failure, cardiomegaly or cor 
pulmonale.  His blood pressure was 100/62.  

In light of the above evidence the Board finds that the 
Veteran's service-connected hypertension warrants a 10 
percent evaluation, but no higher.  Throughout the claim and 
appeal period, diastolic blood pressure readings were clearly 
below 100 and the Veteran had not been found to have a 
systolic pressure of 160 or more on any VA examination or 
outpatient treatment record.  However, the hypertension has 
required continuous treatment with medication.  The Board 
notes that a 20 percent evaluation is not warranted, because 
the Veteran does not have diastolic pressure predominantly 
110 or more, or systolic pressure predominantly 200 or more.  

Under the circumstances, the Board concludes the current 
level of disability shown is encompassed by the rating 
assigned and, with due consideration to the provisions of 38 
C.F.R. § 4.7, a higher evaluation is not warranted for any 
portion of the time period under consideration.  The Board 
has considered staged ratings, under Fenderson v. West, 
supra, but concludes that since service connection has been 
in effect, a 10 percent rating, and no more, has been 
warranted. 


ORDER

Effective July 21, 2006, a 10 percent evaluation for 
hypertension is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.


REMAND

The Veteran contends that his allergic rhinitis is more 
disabling that reflected in the current noncompensable 
rating.  

In reviewing the evidence of record, the Board finds that the 
January 2007 VA examination is inadequate for rating 
purposes, primarily because there was no review of the 
Veteran's claims file.  VA has a duty to provide the Veteran 
with a thorough and contemporaneous medical examination, one 
that takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).  

Also, the Veteran is appealing the original assignment of the 
disability rating for his service-connected allergic rhinitis 
following the award of service connection.  In such a case, 
although the present level of disability is of primary 
importance, the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Given the foregoing, the 
disability evaluation must be considered from July 2006 to 
the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  If necessary, issue to the Veteran 
additional or corrective VCAA notice 
with regard to his claim, such as 
providing him with updated notice of 
what evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, and what 
development must be undertaken by VA in 
accordance with applicable case law.  
See generally Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A; 38 C.F.R. 
§ 3.159.  

2.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to treatment or 
evaluation of his allergic rhinitis, to 
provide the identifying information and 
any necessary authorization to enable 
the AMC/RO to obtain such evidence on 
his behalf.  Document any attempts to 
obtain such records.  If the AMC/RO is 
unable to obtain any pertinent evidence 
identified by the Veteran, so inform 
him and request that he obtain and 
submit it.  If any records are 
unavailable, do not exist, or further 
attempts to obtain them would be 
futile, document this in the claims 
file.  See 38 U.S.C.A. § 5103A(b).

3.  Schedule a VA examination to 
determine the current degree of 
severity of the Veteran's allergic 
rhinitis.  The claims folder must be 
made available to the examiner(s) for 
review of the case, and the examination 
report(s) should include discussion of 
the Veteran's documented medical 
history and assertions.  A notation to 
the effect that this record review took 
place should be included in the report.  
The examiner should elicit from the 
Veteran a detailed history of relevant 
symptoms.  All indicated tests and 
studies, including sinus X-rays, should 
be performed, and the examiner should 
review the results of any testing prior 
to completing the report.  Complete 
diagnoses should be provided.

a.  The examiner should obtain a 
detailed history regarding the 
frequency and severity 
(incapacitating and non-
incapacitating episodes) of the 
allergic rhinitis.  The examiner 
should identify, to the extent 
possible, the complaints, symptoms 
and findings attributable to the 
allergic rhinitis versus any other 
respiratory or nasal disorders.  

b.  In addition, the examiner 
should also identify any polyps 
associated with the chronic 
allergic rhinitis, as well as the 
extent of any nasal obstruction 
due to the disability.  The 
examiner should specifically 
indicate with respect to each 
nasal passage whether there is 
complete obstruction, more than 
50-percent obstruction or less 
than 50-percent obstruction.  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim remanded herein 
by evaluating all evidence obtained 
since the last SSOC was issued.  If the 
benefit sought on appeal remains 
denied, furnish the Veteran and his 
representative an appropriate SSOC 
containing notice of all relevant 
actions taken on the claims, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal, including VCAA and 
any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


